DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 2/1/2022.  Claims 27-29, 31, 34, and 46 have been amended.  Claims 38-45 have been cancelled.

Response to Arguments
	The objections to the claims and the 112 rejections have been withdrawn in view of applicant’s amendment.
	Applicant remarked that Pecora has a surgical drape having sleeves and Velcro is attached to the sleeves and drapes to hold arm positions.  Applicant further remarked that claim 27 points out a one-piece sheet and a sleevelike or pocketlike portion at an internal position being adapted for placing over a mounting element for instruments.  In response, applicant has not remarked which feature in Pecora invention does not meet the claimed feature.  Further, it is noted that independent claim 27, as amended, now recites said sleevelike or pocketlike portion being adapted for placing over a mounting element for instrument, such recitation (with emphasis added) does not positively reciting a mounting structure for instrument.  Pecora invention includes a mounting element (92, 96) which is fully capable of allowing an instrument to be mounted thereon.
	At least for the reasons above, applicant’s remarks and amendment have not distinguished over the Pecora invention.
	The claims, as amended, have been carefully considered and deemed rejected as follows.

Claim Objections
Claim 37 is objected to it spells “sleeve-like” and “pocket-like” which is inconsistent with claim 27.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-29 and 4-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 28 reciting wherein said through-hole and sleevelike or pocketlike portion are adapted to receive the mounting element from the proximal surface of the one-piece sheet, such recitations (with emphasis added) deems new matter because the originally-filed specification does not provide disclosure for the claimed recitation.

Regarding claims 34-35 reciting wherein the one-piece sheet or central portion, except for transparent, translucent or open portions and the sleevelike or pocketlike portion, substantially comprising at least two/three layer, such recitations (with emphasis added) deems new matter because the originally-filed specification does not provide disclosure for except for transparent, translucent or open portions and the sleevelike or pocketlike portion substantially comprising at least two/three layers.
Dependent claim 29 is rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the distal end of the mounting element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 31 recite the limitation "said anchoring zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 31 recites the limitation "the third position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 31 and 33 recite the limitation the first position and the second position, there is insufficient antecedent basis for this limitation in the claim.  Such recitations have been removed/deleted in the originally-filed amendment filed on 1/26/2022.   At least for the reason above, the Examiner takes the position that the recitations are no longer a part of the claimed invention and will not be addressed/considered in the prior arts rejection.  Additionally, see discussion noted in attached Interview Summary.
Claim 33 recites the limitation "the third position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 34 recites the limitation "said layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claims 33-35 reciting the term “substantially” and “essentially”, such recitations deem indefinite because it is an uncertainty term and that the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claim 32 is rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 31-37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pecora (U.S. Patent Application Publication No. US 2016/0008072) in view of Diao (U.S. Patent No. 5,640,975) and further in view of Lofgren (U.S. Patent No. 3,989,040).
Regarding independent claim 27, Figures 1-6 in Pecora discloses applicant’s claimed surgical drape (10) comprising a one-piece sheet (14) having a distal surface (22) and a proximal surface (24) relative to a surgical patient (Figures 4-5 illustrates the one-piece sheet 14 applied on the person, which has a distal surface 22 faces away from the person and the proximal surface 24 faces the person), the proximal surface (24) being adjacent to the patient (12), 
wherein the one-piece sheet (14) comprises an open incision window (56) at a first  internal position, which open incision window (having open incision window 56) extends through the one-piece sheet (14), whereby the surgical drape (10) is characterized in that the one-piece sheet (14) comprises a through-hole (left/right under armpit openings) through the one-piece sheet (14) at a second, internal position, from which through-hole (left/right under armpit opening) a sleevelike or pocketlike (left/right sleeves 30, 40) portion extends, said one-piece sheet having the through-hole defining an opening of the sleevelike or pocketlike portion (30, 40), said sleevelike or pocketlike portion (30, 40) being adapted for placing over a mounting element (92, 96) for instruments,
wherein the through-hole (armpit opening) and the open incision window (56) are spatially separated over a predetermined distance (Figures 4-6 in Pecora illustrates armpit hole and the window 56 are spatially separated by a predetermined distance).
Pecora does not discloses whereby said through-hole has a diameter comprised between 15 and 75 mm.
However, Diao teaches an analogous surgical drape, Figure 7 illustrates the arm portion has hole (42) with a diameter of approximately 2 inches (column 4 lines 39-43).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Pecora’s through-hole with a diameter of approximately 2 inches, taught by Diao, as such would properly allow for receiving the person’s arm as shown in Figure 7.
The combination of Pecora/Diao, presented above, does not disclose whereby said sleevelike or pocketlike portion has a length of at most 60 cm (23.6 inches).
However, Figure 8-11 in Lofgren teaches an arm (see abstract) sleeve (10) extending from base drape (36), Lofgren specifically teaches the arm sleeve (10) having total length of 15 inches, which is within the length as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Pecora’s sleeves (30, 40) having total length of 15 inches, taught by Lofgren, as such length deems proper coverage on the person’s arm.
Regarding claim 29, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein said sleevelike or pocketlike portion comprises a material suitable for allowing a second element (34, 44) to embrace the distal end of the mounting element (92, 96) from the distal surface of the one-piece sheet (paragraph 0020 & 0052 in Pecora discloses material of drape body 14, which material is fully capable of allowing a second element to embrace the distal end of the mounting element from the distal surface, it is noted that claimed limitations the mounting element and a second element are not positive structure in the claimed invention).
Regarding claim 31, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims,  wherein the one-piece sheet (14) comprises at least one anchoring zone at a third internal position (Figure 3 illustrates proximal surface 24 has an anchor zone located between access sites 56, 58 which is positioned internally on one-piece sheet 14, it is noted that applicant has not define what is meant by anchoring zone, Figure 3 illustrates zone between access sites 56, 58 is centrally located hence it is interpreted to be a position of anchoring) on a the proximal surface (24) of the one-piece sheet (14) adapted for positioning said anchoring zone on the proximal surface to an anchoring point or zone on a body of the surgical patient (such anchoring zone on proximal surface 24 is fully capable of positioned on an anchoring point/zone on patient’s body since applicant has not identify specific location on the patient’s body to define anchoring point/zone), whereby said third internal position is spatially separated from the first position over a predetermined distance, said predetermined distance between the first position and the third position being dependent on the anchoring point or zone, and whereby said third position is spatially separated from the second position over a predetermined distance, said predetermined distance being dependent on an averaged distance between the area to be operated on and the anchoring point or zone (see interpretation in 112, 2nd rejection).
Regarding claim 32, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, whereby the predetermined distance between the first position and the third position is between 25 cm and 55 cm (see interpretation in 112, 2nd rejection).
Regarding claim 33, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, whereby the second position is not substantially aligned with a line defined by the first position and the third position (see interpretation in 112, 2nd rejection).
Regarding claim 34, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the one-piece sheet (14), except for transparent, translucent or open portions, and the sleevelike or pocketlike portion, substantially comprises three layers, at least one of said layers being waterproof, at least one of said layers, at least one of the layers being liquid-absorbent, and at least one of said layer being reinforcing (paragraph 0052 in Pecora discloses the drape body has 3 layers including base sheet, a reinforcement panel, and fluid repellant/impervious film).
Regarding claim 35, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, whereby the one-piece sheet (14) is essentially rectangular, and comprises a central sheet portion (14) wherein the transparent or open incision window (56, 58) and the through-hole (armpit holes) are positioned, said central sheet portion (14), except for transparent, translucent or open portions and the sleevelike or pocketlike portion, substantially comprising at least two layers, preferably three layers (paragraph 0052, Pecora), and whereby the sheet (14) furthermore comprises a fringe sheet portion (16, 18) around the central sheet portion (14) which comprises less layers (Figure 4-6 in Pecora illustrates portions 16, 18 are smaller than that of portion 14, such is interpreted to meet claimed limitations “less layers”) than the central sheet portion (14).
Regarding claim 36, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, comprising an anchoring zone (50, 54), whereby the surgical drape (10) is suitable for use in hip surgeries.
Regarding claim 37, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, whereby the one-piece sheet (14) is mirror symmetric with respect to a central line (60) along the length of the one-piece sheet (14) a first symmetric side comprising the transparent or open incision window at the first position and the through-hole and the sleeve-like or pocket-like portion at the second position, and a second symmetric side comprising a further transparent or open incision window at a further first position and a further through-hole and further sleeve-like or pocket-like portion at a further second position (see Figure 1).
Regarding claim 46, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, the the use of a surgical drape (10) according to claim 27 for the sterile shielding of a patient during a surgical procedure.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pecora (U.S. Patent Application Publication No. US 2016/0008072)/Diao (U.S. Patent No. 5,640,975)/Lofgren (U.S. Patent No. 3,989,040), in view of Haines (U.S. Patent Application Publication No. US 2012/0298115).
Regarding claim 30, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, including the sleevelike (30, 40).
The combination does disclose whereby the sleevelike or pocketlike portion comprises a transparent material.
However, Haines teaches an analogous patient drape comprising a radial portion that cover patient’s arm, paragraph 0030 teaches that such radial portion have transparent portions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Pecora’s sleevelike (30, 40) being transparent, taught by Haines, as such material allows for visibility (paragraph 0030).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786